 

z

. __ ;§§t._§€D

AO 245B (CASDRev. 02/18) Judgment m a Crimlnal Case

 

¢¢',¢Ir

 

 

NUV U 22018

CLEFK. \6. 5 DISTHiCT COU'1|

 

 

UNITED STATES DrsTRrCT COURT

 

 

 

 

SOUTHERN DISTRICT OF CALIFORNIA §$UT§E§`! LU§*CT §§ §§`L §*_*§;"“
UNITED STATES OF AMERICA JUDGMEN'I` IN A CRIMINAL CASE
V_ (For Offenses Comrnitted On or After November l, 1987)

EM]LIO RAMOS-GONZALEZ (l)
Case Number: lSCR2708-CAB

SERENA PREMJEE, FEDERAL DEFENDERS, INC.
Defendant’s Attomey

REGISTRATION No. 56255298

|:} _
THE DEFENDANTZ
pleaded guilty to count(s) ONE (l) OF THE ONE-COUNT SUPERSEDING INFORMATION

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
Title & Section Nature of Offense Number(s[
8 USC 1326 REMOVED ALIEN FOUND IN THE UNITED STATES l
The defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reforrn Act of 1984.
I] The defendant has been found not guilty on count(s)
Count(s) OF UNDERLY[NG INDICTM'ENT are dismissed on the motion of the United States.

 

Assessment : $IOU.()O - Waived

JVTA Assessment*: $

I:i
*Iustice for Victims of Trafflcking Act of 2015, Pub. L. No. 114-22.

No fine |:| Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

 

Sentence

 

HON. CATHY ANN BENCIVENGO
UNITED STATES DISTRICT JUDGE

lSCR2708-CAB

 

 

~"».

AO 245B (CASD Rev. 02/13) Judgment in a Criminal Case

 

DEFENDANT; EMILIO RAMOs-GONZALEZ (1) Judgmem - Page 2 ofz
cAsE NUMBER: isch'/os-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
T]ME SERVED (204 DAYS).

E Sentence imposed pursuant to Title 8 USC Section l326(b).
|:l The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district
|:| at A.M. on

 

 

|:| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:l on or before

|:| as notified by the United States Marshal.

|:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as folloWs:
Def`endant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

//

18CR2708-CAB

